Citation Nr: 1401358	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as being the residuals of repeated cold exposure.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The appellant served on active duty from August 1951 to July 1953, and was stationed on the Korean Peninsula during the Korean Conflict.

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a July 2006 rating decision of the Department of Veterans Affairs (VA), Montgomery, Alabama, Regional Office (RO), which denied service connection for arthritis of the bilateral shoulders and for tinnitus.

In October 2010, the appellant testified before the undersigned Veterans Law Judge (VLJ) via video conference.  A copy of the hearing transcript is of record and has been reviewed. 

This issue was previously remanded by the Board in February 2011.

Subsequently, the Board denied the claim on the merits in October 2011.  The appellant was notified of that action and he subsequently appealed to the Court for review.  Upon review, the Court accepted the Joint Motion for an Order to Vacate and Remand the Board Decision (JMR) submitted by the appellant's accredited representative and the General Counsel of the VA and effectuated it through the issuance of an Order in February 2012.  

The issue was again denied by the Board in a December 2012 decision.  The appellant was notified of that action and he subsequently appealed to the Court for review.  Upon review, the Court accepted the JMR submitted by the appellant's accredited representative and the General Counsel of the VA and effectuated it through the issuance of an Order in September 2013.

The case has returned to the Board for additional development.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the most recent JMR, the parties agreed the Board failed to obtain additional VA treatment records identified by the Veteran during his hearing.  The Board notes that the VA treatment records in the file are only dated through July 2005.  However, during his October 2007 hearing, the Veteran testified that he sees his VA physician every six months.  He also reported discussing his shoulder problems with his private family practice physician, Dr. T. S.  The Board notes that there are no private treatment records within the claims file.  The Board finds an additional remand is necessary to obtain any outstanding relevant VA and private treatment records for the Veteran's claimed bilateral shoulder disorder. 

Additionally, the JMR noted that the RO failed to properly notify the Veteran that his Social Security Administration (SSA) disability records are unobtainable.  The RO received a response in January 2011 from the SSA indicating the medical records have been destroyed.  The Board finds that on remand, the RO should issue a formal finding of unavailability of records and notify the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should produce a formal finding of the unavailability of SSA disability records and add it to the claims file.  The RO should also notify the Veteran and (a) identify the specific records that were unable to be obtained; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO should undertake appropriate development to obtain a copy of all updated VA treatment records and any other outstanding records pertinent to the Veteran's claim, including the private treatment records Dr. T. S. 

3.  Thereafter, the RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his attorney a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



